COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 DIEGO AGUIRRE,                                                No. 08-20-00057-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             394th District Court
                                                 §
 THE STATE OF TEXAS,                                        of Culberson County, Texas
                                                 §
                            State.                                  (TC# 1827)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 29, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. James Gerard McDermott, II, the Appellant’s attorney,

prepare the Appellant’s Brief and forward the same to this Court on or before September 29, 2020.

       IT IS SO ORDERED this 25th day of September, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.